                                                                                                                   Exhibit
10.11








                                                                                      December
21, 2005




Mr. Herschel S. Weinstein
c/o Dornbush Schaeffer Strongin & Weinstein, LLP
747 Third Avenue
New York, New York 10017


Dear Herschel:

           We are delighted to extend our offer of employment to you for the
position of Vice President-General Counsel at an annual salary of $450,000 (Base
Salary), and paid semi-monthly. In this position, located at our New York
Corporate Headquarters, you will report to Kenneth E. Goodman, President. You
will be eligible to receive an annual bonus for the 2006 calendar year (with a
target of 30%; standard executive bonus range is zero to 50%) based upon Company
and your individual (Bonus) performance. Typically, this payment is made with
the final calendar year payroll, on or about December 31st. In addition, you
will be eligible for consideration for merit increases and performance bonuses
for each subsequent year of your employment, and paid in December, following
your performance review in December of each year. You will also receive a
one-time cash sign-on bonus of $35,000 payable on April 1, 2006. You will be
granted a stock option of 50,000 shares of Forest Laboratories, Inc. stock by
our Board of Directors effective upon your employment start date as Vice
President-General Counsel. These stock options have a 10-year expiry. The
vesting schedule is as follows:

                        15% after the first grant year (15% total)
                        another 15% at the end of the second grant year (30%
total)
                        another 15% at the end of the third grant year (45%
total)
                        another 15% at the end of the fourth grant year (60%
total), and
                        after the fifth grant year the remaining 40% (100%
total)


           In the past, stock option grants for senior executives have been
awarded annually in December as part of the compensation cycle. Therefore, it
would not be unreasonable to forecast additional stock option awards for your
service beginning in December 2006, and thereafter. A target amount for said
additional grant might be in the area of 25,000 options, subject to executive
review and Board of Directors approval. All stock option awards will be
exercisable, for active employees, based upon the terms and conditions of the
stock option agreement as provided to you by the Company.

           During the term of your employment, you shall be entitled to such
benefits and perquisites as are generally made available to senior executive
officers of Forest. By way of illustration and not limited by the preceding
sentence, Forest shall provide you with the following benefits: You and your
dependents will be eligible for participation in Forest Laboratories Medical and
Dental plans based upon pre-existing conditions. You will also be eligible to
participate in our Flexible Spending Accounts (Medical/ Dependent), Life, Profit
Sharing, 401K Savings, Deferred Compensation, and Long Term Disability plans in
accordance with the standard eligibility requirements as defined in the
respective plans. In addition, Forest will maintain a customary policy of legal
malpractice insurance during the term of your employment. You will also receive
four (4) weeks paid vacation in accordance with Company Policy, beginning in
calendar year 2006.

           Forest will reimburse you for all reasonable, ordinary and necessary
expenses incurred by you in the performance of your duties, provided you account
to Forest for such expenses in the manner prescribed by Forest.

           Pursuant to this agreement, Forest will provide you with a three (3)
year employment guarantee as of your start date, limited to severance and
certain benefits in the event of a termination of your employment by Forest
without Cause or your termination of employment for Good Reason. In such event,
this severance agreement will provide you with semi-monthly Base Salary payments
for a period of either the balance of the three year contract, or for one year,
which ever is greater, plus one Bonus payment (the higher of the last actual
bonus payout, or 30% of salary target). In the event that the employment
agreement is activated, you agree, subject to your availability, to be
reasonably available to management for consultations from time to time during
the period of salary continuation, it being understood that you shall not be
required to perform such consultation for any specified minimum number of hours.
Further, Forest shall continue health care coverage (medical and dental) for
yourself and any eligible family members for the period concurrent with salary
continuation, or until coverage is obtained by you, which ever is earlier. Such
coverage shall be on the same terms and conditions and at the same cost as for
active senior executive officers of Forest. During any period of the employment
agreement there shall not be any accelerated vesting of stock options. However,
any stock options previously awarded to you shall continue to vest until the
expiration of the three year employment agreement.

           Finally, as Vice President-General Counsel, you will be eligible to
participate in Forest Laboratories, Inc.’s Change in Control Agreement in the
form attached hereto and incorporated herein. This agreement provides for a
three-year salary protection in the event of a hostile takeover of the company.

           We recognize that you may have certain limited on-going transitional
activities associated with your withdrawal from the law firm of Dornbush
Schaeffer Strongin & Weinstein, LLP and acknowledge that you may devote such
time and attention to those responsibilities as may reasonably be required and
which you do not anticipate will limit or interfere with the performance of your
duties for Forest.

           Please sign your acceptance of this Offer of Employment and return it
to me no later than Friday, January 6, 2006. I would appreciate a verbal
concurrence as soon as you are able. As previously discussed, we will arrange
for a meeting to discuss the full range of offerings at your convenience in
early January.

           We are projecting a start date for your employment as being on
February 1, 2006 and your appointment as Vice President-General Counsel to be
effective as of such date. As required by the U.S. Department of Labor and
pursuant to the Immigration and Nationality Act, our company is required to
verify the identity and employment authorization of all new hires. In order to
comply with this legal obligation, we must complete an Employment Eligibility
Verification Form (I-9) within three (3) days of your hire. We have enclosed a
list of forms needed to comply with the requirement (Form I-9) for your review.
Please note that you will need to provide on the first day of your employment
either (i) one document from "list A" or (ii) one document from "list B" and one
document from "list C" of the form (see the enclosed I-9 list). If you
anticipate having difficulty completing the Form I-9 or producing the required
documents, please contact me as soon as possible.

           If you have any questions, please contact me as soon as possible.

                                                                                    Sincerely,

                                                                                    
/s/ Bernard J. McGovern

                                                                                    Bernard
J. McGovern
                                                                                    Vice
President, Human Resources

ACCEPTED & AGREED BY:

 

 

/s/ Herschel S. Weinstein          

Herschel S. Weinstein

Attachment I-9; Change in Control

cc: K. Goodman